Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 1 of 28 PageID #: 98




                     Exhibit E
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 2 of 28 PageID #: 99

                                                                                                                                                             USOO7376232B2


(12) United States Patent                                                                                               (10) Patent No.:     US 7,376,232 B2
     Soliman                                                                                                            (45) Date of Patent:     May 20, 2008
(54) COMPUTER SYSTEM SECURITY VIA                                                                                           6,763,363 B1* 7/2004 Driscoll ...................... 708,252
        DYNAMIC ENCRYPTION                                                                                          2001/0007127 A1*                          7/2001 Staring ......     ... 713,160
                                                                                                                    2002fOO71560 A1*                          6, 2002 Kurn et al. ...   ... 380.277
(75) Inventor: Hamdy Soliman, Socorro, NM (US)                                                                      2002fOO71563 A1*                          6, 2002 Kurn et al.       ... 380,280
                                                                                                                    2002/0159.598 A1* 10, 2002 Rubinstein et al. ......... 380,259
(73) Assignee: New Mexico Technical Research                                                                                                         OTHER PUBLICATIONS
                      Foundation, Socorro, NM (US)
                                                                                                                 Schneier, 1996, John Wiley and Sons, Inc. : Second Edition, p.
(*) Notice:           Subject to any disclaimer, the term of this                                                18O.*
                      patent is extended or adjusted under 35                                                    * cited by examiner
                      U.S.C. 154(b) by 743 days.                                                                          y
                                                                                                                 Primary Examiner Gilberto Barron
(21) Appl. No.: 10/633,918                                                                                      Assistant Examiner Jenise E. Jackson
                                                                                                                 (74) Attorney, Agent, or Firm—Robert W. Becker; Robert
(22) Filed:           Aug. 4, 2003                                                                               W. Becker & Assoc.
(65)                Prior Publication Data                                                                       (57)                                          ABSTRACT
        US 2004/0179685 A1     Sep. 16, 2004
                                                                                                                 A dynamic computer system security method and system
             Related U.S. Application Data                                                                       using dynamic encryption and full synchronization between
                                                                                                                 system nodes. A data record from a data stream created by
(63) Continuation-in-part of application No. 10/387,711,                                                         a source user is encrypted with an initial dynamic session
     filed on Mar. 13, 2003.                                                                                     key. A new dynamic session key is generated based upon a
                                                                                                                 previous dynamic session key and a selected previously
(51) Int. Cl                                                                                                     encrypted data record. The new dynamic session key is then
     H04L 9/00                    (2006.01)                                                                      used to encrypt the next data record. A central authority is
     HO4K I/OO                    (2006.01)                                                                      used to synchronize and authenticate both source and des
(52) U.S. Cl. ......................... 380/44; 380/279; 713/182                                                 tination users with dynamic authentication keys. The central
(58) Field of Classification Search ................ 713/153,                                                    authority and users constantly regenerate new dynamic
                                    713/171, 182: 380/44                                                         authentication keys. A child process is forked to ensure
     See application file for complete search history.                                                           synchronization and authentication of dynamic authentica
(56)               References Cited                                                                              tion keys of each node upon a request for a secure commu
                                                                                                                 nication establishment from a user. The central authority
                   U.S. PATENT DOCUMENTS                                                                         generates the initial dynamic session key with the current
       4,747,139   A * 5/1988 Taaffe ......................... 380/44
                                                                                                                 dynamic authentication key to begin a secure communica
                                                                                                                 tion session.
       5,703,948   A * 12/1997 Yanovsky                    ... 380,262
       5,960,086   A * 9/1999 Atalla ......................... 380/44
       6,292,896   B1* 9/2001 Guski et al. ................ T13/169                                                                           20 Claims, 17 Drawing Sheets
                                                                                                                                             18
                                                                     Careceives a dynamic session key generation
                                                                    request from a user U, to communicate with user          -1
                                                                        us along with its frozen U. EAK NRC.

                                                                                                                                             18
                                                                     CA forks a child communication process, which
                                                                            asks U to sendits AK Nic.




                                                                                                  YES
                                                                                                                                        22
                                                         Receive a snapshot copy of CA_DAK(U) and C4 DAK U) and their
                                                            counts CANRCU and CANRCU)from their corresponding
                                                                    daemon, Then, CA aligns with , and UCFG, 5)

                                                                                           Successful
                                                                                     synchronization of          YES
                                         26                                                both users

                                                  CA ignores the last synchronization
                                                 effects of the non-synchronized user,
                                                 sends an ABORT message to both
                                                users, and terminates its child process,




                                                                                            Successful
                                        32                                             authentication of
                                                                                          both users


                                              CA ignores the lastsynchronization
                                                                                             CA generates a dynamic session key DSK and sends a “SESSION KEY”
                                                                                             message to U and, including DSK enerypted by each user's dynamic
                                               effects of the non-authenticated            authenticationkey (CAPakUand CAEAKU), The BSK along with
                                              user, sends an ABORT message                   the frozensnapshot Aks, at both user and Canodes, are used as a new
                                               to both users, and terminates its            state, in the DAKregeneration process, by the key management daemons.
                                                        child process,                                  Then, ca's child communication process terminates.
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 3 of 28 PageID #: 100


U.S. Patent                           May 20, 2008         Sheet 1 of 17                      US 7,376,232 B2




                                       Daemon
                   Central Authority
                         (CA)

    Registefed to CA                                          Secure communication via                  ommunication via
                   Registered to CA     Registered to CA                                                 DAK

                                                              lSCI
                                                           Communication
                                                            child process    a sequence of randomly
                                                                            generated dynamic session




                       FIG. Ia                                                     FIG. I.
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 4 of 28 PageID #: 101


U.S. Patent                 May 20, 2008               Sheet 2 of 17                     US 7,376,232 B2




                                  A user Usends a registration request to the
                                            central authority CA


                               CA generates randomly an entry in the dynamic
                              authentication key table (CA DAK U) and sends
                                    a copy of it to U, via a secure channel




           CA starts a daemon to regenerate                           Ustarts a daemon to regenerate DAK
       CADAKU dynamically every 8t, and to                           dynamically every 6t, and to maintain a
        maintain a number-regeneration-counter                       number-regeneration-counter DAK NRC
                  CA DAK NRCU


                                                     FIG. 2
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 5 of 28 PageID #: 102


U.S. Patent                     May 20, 2008                      Sheet 3 of 17                               US 7,376,232 B2




        User. Source or Destination

        Parent Process (Key management                                                    Parent Process; forks a child
        daemon): regenerates the user's                                                   communication process upon
        dynamic authentication key forever.                                               every connection request.
     Connection event     - Fork a child process:
        Source only           - Sorce onl                                                                      Corresponding
                                    A.                                                                          user sources
                           Freeze the dynamic authentication                                                      daemon
                                Key (DAK) generation
                                      Source only                                                                        Corresponding
                                                                                                                          user destination's
                                                       Request a secure connection, and                                        daemon
                                                       send synchronization information
                                                                 Source only
                                                                                Fork a child process
                                                        destination of the secure
                                                           connection.
                           Fork a childprocess:
                             Restinatich only


                                 Freeze the DAK generation.                            Recei
                                      Destination only
                                                Send synchronization information
                                                          Destination only
                                                CA synchronizes with both users
                               In case of synchronization failure, terminate all child processes
                                                                                          i

                                            CA and both users mutually authenticate
                               In case of authentication failure, terminate all child processes
                                                Randomly generate a session key DSK
                                               and send it to each user encrypted with
                                                the user's dynamic authentication key
                                          Return the DSK and each aligned DAK with
                                           its count to its relative daemon in order to
                                              initialize a new key generation state. ,
                                                                                -




                            Start a secure communication                            Terminate child
                               (source with destination)                               process
                                                           F.G. 3
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 6 of 28 PageID #: 103


U.S. Patent                       May 20, 2008                     Sheet 4 of 17                          US 7,376,232 B2




                                                                                                     16
                               CA receives a dynamic session key generation
                              request from a user U. to communicate with user
                                  U, along with its frozen U. DAK NRC.

                                                                                                     18
                               CA forks a child communication process, which           -
                                       asks U to send its DAK NRC.


              YES
                        NO

                                        NO
                                                      Received
                                                  DAK NRC from
                                                                       -2
                                                         U?
                                                           YES
                                                                                                22
                    Receive a snapshot copy of CA DAKU, and CADAK U) and their
                       counts CA NRCU, and CA NRCU from their corresponding
                              daemon. Then, CA aligns with U. and U (FIG. 5)


                                NO
                                                     Successful
                                                                       -2YES
                                               synchronization of
   26                                                both users?

            CA ignores the last synchronization
           effects of the non-synchronized user,
           sends an “ABORT" message to both
          users, and terminates its child process.



                                       CA authenticates both U, and U
                                                  (FIG. 6a)


                                      NO              Successful
  32                                               authentication of
                                                      both users?

                                                      CA generates a dynamic session key DSK and sends a "SESSION KEY'
        CA ignores the last synchronization            message to U. and U, including DSK encrypted by each user's dynamic
         effects of the non-authenticated            authentication key (CA DAK U) and CA DAK U). The DSK along with
        user, sends an “ABORT message                  the frozen/snapshot DA Ks, at both user and CA nodes, are used as a new
         to both users, and terminates its            state, in the DAK regeneration process, by the key management daemons.
                   child process.                                 Then, CA's child communication process terminates.

                                                        FIG. 4
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 7 of 28 PageID #: 104


U.S. Patent             May 20, 2008                 Sheet 5 Of 17                 US 7,376,232 B2




                 CA. DAK NRCUF
                    U DAK NRC?


                                                                     CA DAK NRC U
     40
                                                                     Uacceptable
                                                                       DAK NRCrange?
                                                                                 within
                     Report failure to synchronize


                                                                     CADAK NRCU <
   44                                                                  U DAK NRC

                    CA performs (U DAK NRC                                                         46
                  CA DAK NRCUI) dynamic key
              regeneration on CADAK U), in order to
                        synchronize with U.                 CA sends a “SYNCHRONIZE” message to
                                                                U, including (CA DAK NRC U
                                                            U DAK NRC), for U to perform dynamic
                                                                key regeneration on its DAK, to
                                                                     synchronize with CA.


                                                                       Received 'SYNC'
                 Report failure
                             s to                                    Acknowledgment from
                   synchronize                                                U




                                            FIG. 5
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 8 of 28 PageID #: 105


U.S. Patent              May 20, 2008               Sheet 6 of 17                US 7,376,232 B2

                                                                                  -50
                         CA generates nonce N and sends (N, E(N)) to U, where
                        E(N) is the encryption of Nusing CADAKU, including
                                 "AUTHENTICATE" message (FIG 10).




                               CA decrypt ECN) using CADAKLU to get
                                               D(EONY)




          58




                                                                                     64




                                                              -66   NO

     68                                                                                   70
               Successful authentication of CA by          Failure to authenticate CA
               U. Acknowledge to CA, including              by U, abort connection
                             E(N)                               establishment.



                                               FIG. 6
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 9 of 28 PageID #: 106


U.S. Patent                  May 20, 2008                 Sheet 7 Of 17                  US 7,376,232 B2




                                                          72
          CA experiences shut-down event.            -1          Usystem experiences shut-down event.


                                                          74
        CA sends a “freeze-DAK-regenerating” 1                    Usends a "freeze-DAK-regenerating”
      message to all previously subscribed users.                         message to its CA.


       CA saves all DAKs into a temporary file.
                                                     -76          Usaves its DAK into a temporary file.



                                              -78
                                                                             U’s system shuts
                                                                                  down




       CA reboots after a time t, reloads DAKs                   U’s system reboots after a time t, reloads
      from temporary file, and asks all registered                DAK from temporary file, and sends its
              users to send DAK NRC.                                      DAK NRC to the CA.

             For every registered user U:                                  Synchronize (CA, U)
       Synchronize (CA, U), to obtain the same                                   (FIG.5)
              DAK at their sites (FIG. 5)
                                                                Use the same obtained DAK to authenticate
      Use the same obtained DAK to authenticate                          U and CA to one another
               U and CA to one another                                            (FIG. 6)
                       (FIG. 6)

                                                                 In case of successful synchronization, U
       CA sends a “resume-DAK-regenerating”                        sends a “resume-DAK-regenerating'
       message to the successfully synchronized                 message to CA. Otherwise, Uestablishes a
      users. Other users asked to establish a new                      new registration with the CA.
                      registration.


                      FIG 7a                                                 FIG 7
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 10 of 28 PageID #: 107


 U.S. Patent                 May 20, 2008                  Sheet 8 of 17                      US 7,376,232 B2




                                                    -                                                     88
                                   Is the source
                                U registered to CA2


          Fork a child process to freeze DAK generation and to send session
       establishment request to the CA that includes the frozen DAK NRC and        -90
                       the destination user's (U) identification.

                          Start handshaking with the CA.        -92                                            94.
                                     (FIG.10)                                 Resume from Fig 10, i.e.,
                                                                           handshaking is a success; receive
                                                                                      initial DSK
                 Using DSK as a seed, generate in dynamic session keys         -N 9
                (DSK, ..., DSK) each of the same size as the DSK's size.              6

                      Extract the next n records (Record,...,
                       Record), each of the same size as the
                                    DSK size.


                   Encrypt data Record, using its corresponding
                     dynamic session key DSK, resulting in a
                      cipher Cipher for i=1,...,n. (FIG. 11)

                         Regenerate a new DSK, for i=1,...,n
                                (FIGS. 13a and 13b)


                           Transmit the ciphers: Cipher,
                                    for i=1,...,n



                               More data to transmit?
                                                           -1N 106




                                                           FIG. 8
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 11 of 28 PageID #: 108


 U.S. Patent                May 20, 2008                Sheet 9 of 17                US 7,376,232 B2




               Fork a child process to stop regenerating
               DAK; send the frozen DAK NRC to CA.

               Start handshaking with the CA. (FIG 10)
                                                            - 12
                                                                    Resume from Fig 10, i.e.,
                                                                handshaking is a success; received
                                                                           initial DSK
        Using DSK as a seed, generate n new DSKs (DSK,...,
        DSK) each of the same size as the DSK size.
                                  a

                  Receive the cipher records: Cipher,                        18
                              for i=1,...,n                  -

                  Decrypt cipher records Cipher, using
              corresponding DSK, resulting in a decrypted
                 record Record for i=1,...,n. (FIG. 12)

                 Restore the original message data by
                assembling decrypted records (Record,
                              ... Record.)

                   Regenerate new DSK, for i=1,...,n
                          (FIGS. 13a and 13b)




                                                FIG. 9
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 12 of 28 PageID #: 109


 U.S. Patent                    May 20, 2008               Sheet 10 of 17                              US 7,376,232 B2




                                       Start handshaking with CA


                                                   Received
                                                a message from
                                                      CA
                                                           YES
                                                                                                                             132
                                                    MESSAGE TYPE
                                                                                                                         /
                 RONIZE (x)          AUTHENTICATE                   SESSION KEY (E(DSK))                  ABORT                44
                                                                                                                         /
               Regenerate              Authenticate CA                   Decrypt E(DSK)                Abort Connection
          dynamically DAK for               (FIG. 6(b)).               using DAK to obtain               Request, and
           x times (FIG. 14).                                                the DSK                     terminate the
                                                                                                        communication
                                                                                                        child process.
                                      138                     140
             Send "SYNC"                                       Return the aligned DAK and the
          acknowledgment to                                   new DSK to the parent daemon in
                the CA                                              order to initialize the DAK
                                                                        regeneration state.

                                                              Resume connection establishment
                                                                 at the user (source or destination)
                                                                      side (FIG.8 and FIG.9)

                                                      FIG. IO
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 13 of 28 PageID #: 110


 U.S. Patent         May 20, 2008       Sheet 11 of 17             US 7,376,232 B2




                                       Dynamic Byte Permutation:
                              Permute C"Pi with C"PPT), for j = 1,..., m.




                                      FIG. II
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 14 of 28 PageID #: 111


 U.S. Patent         May 20, 2008      Sheet 12 of 17              US 7,376,232 B2




                                                                            162
                                      Dynamic Byte Permutation:
                             Permute C.j with CPT), for j=m down to 1.




                  DSK1 DSK2 DSK3)                         DSKn
           DSK,                                                           166
                    | | |           .......... .
                   dl D2, D3                                D.m.          168
                        T. . . . . . . . . .                          /



                                    FIG 12
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 15 of 28 PageID #: 112


 U.S. Patent                   May 20, 2008               Sheet 13 of 17                 US 7,376,232 B2




                                                                                   170
                                DSK, DSK2)                                 DSK,m) /
                                                                                  DSK,          172
                                                          D, 1) D2, D3)                     Dm / f old
                                                .                         E.                          D-"
                                                    X)                                                      174


                               ExpKl)        ExpK.(3)
                                                            . . . . . . . . . . . . . . . . xpK(2m)
                                                                                                ExpK,
                                        ExpK2)       ExpK4)                              BxpK(2p21)




                               - SkyXL-H-g
                                         Y-17
          told
      told = 1, at t =1
     1 < t old st-1, at t >1
                                              DSK1 DSK2)                             DSKEml/          80
                                                              - -- - - - - - - - -          DSK",




                                                         FIG. I.3a
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 16 of 28 PageID #: 113


 U.S. Patent         May 20, 2008        Sheet 14 of 17      US 7,376,232 B2



                              Seed of random generation =
                            Initial DSK (received from CA)




                                 FIG. I.3)
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 17 of 28 PageID #: 114


 U.S. Patent                           May 20, 2008              Sheet 15 of 17               US 7,376,232 B2




                                                                                              182
                                        DAK DAK2                                DAK m) -1
                                                                 K1    K2
                                                                                       DAK(previous) ye
                                                                                                    Km



                                                             G
                                                                      T. E.                               1
                                                                                                              186


                                       Exprx 1       ExpK3)
                                                                      ..............                          ExpK
                                                                                                          pK2m)
                                                 Expk2     ExpK (4)                            2&pK2p1)
           88



                  Seed of Random
                generation = DAK (1)




                                                         s                                      2- 190
                                                       DAK (1) DAK2)                          271-192
     194
                                                                       . . . . . . .. . . .         DAK(new

                        Number
                    Regeneration
                                                 .
                 Counter DAK NRC




                                                             FIG. I.4
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 18 of 28 PageID #: 115


 U.S. Patent                         May 20, 2008         Sheet 16 of 17               US 7,376,232 B2




                                                                                 196
                              DAK DAK2)                           DAKn -
                                                                           Initial DAK           198
                                                    AKDAK2                               DAKn ?

                                                         It                  . . . . . ."
                             Exprx        ExpK3
                                                     ..............                         .     ExpK
                                                                                                pK2n}
                                      Expx2    ExpK4)                              28pK2p1)




        Seed of Randon
      generation = DAK (1)




                                            s                                 \\
                                            K1      K2                          An-N 206
                                                         . . . ... . .. ..             .K




                                                 FIG. I5a
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 19 of 28 PageID #: 116


 U.S. Patent                     May 20, 2008                      Sheet 17 of 17                          US 7,376,232 B2




                                                                                                       208
                                 DAK DAK2)                                                    DAKm -
                                                                                                 DAK                 210
                                                       DSK1 DSK2)                                              DSK m?
                                          P                        TE . . . . . . . OSK
                                                                                                                     - 212
                                ExpKl       ExpK3
                                                                   ..............                                     . ExpK
                                                                                                                     pK2ml
                                        Expx2    ExpK (4)                                                  28pK2p1
      214


                                                       a       s    as   in   a   u   e   a


              Seed of Randon
            generation = DAKl




                                                  S3       V                                           a   a
                                                 Z24                                               Y/- 216
                        -g-g-g -1
                          K1, K2 Kn 28
                          Ok



                                                   FIG. ISB
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 20 of 28 PageID #: 117


                                                     US 7,376,232 B2
                               1.                                                                     2
         COMPUTER SYSTEM SECURITY VA                                   addressed by the use of multiple session keys that are
             DYNAMIC ENCRYPTION                                        exchanged periodically. Third, and more importantly is the
                                                                       susceptibility to an “insider' attack on the key. This is
           CROSS-REFERENCE TO RELATED                                  referred to as the “super user spying on the “setting duck’
                  APPLICATIONS                                         static key inside the system, where the time window between
                                                                       exchanging keys might be long enough for a Super user, who
    This application is a continuation-in-part of U.S. patent          has a Super user privilege, to break in and steal the key.
 application Ser. No. 10/387,711, entitled “Computer System               In the RSA public key cryptography system, a user (U)
 Security via Dynamic Encryption, filed on Mar. 13, 2003,              generates two related keys, one is revealed to the public,
 and claims the benefit of the filing date thereof. The entire    10   deemed the “public key, to be used to encrypt any data to
 specification of the parent application is incorporated herein        be sent to U. The second key is private to U, called the
 by reference.                                                         “private' key, and is used to decrypt any data received at U.
                                                                       which was encrypted with the corresponding public key. The
          BACKGROUND OF THE INVENTION                                  RSA cryptography system generates large random primes
                                                                  15   and multiplies them to get the public key. It also uses a
    1. Field of the Invention (Technical Field)                        complex encryption function Such as mod and exponential
    The present invention relates to the field of computer             operations. As a result, this technique is unbreakable in the
 system security, more particularly to a dynamic data encryp           lifetime of a human being for large keys, e.g., higher than
 tion and node authentication method and system that dis               256 bits, and also eliminates the problem of the insecure
 tributes the complexity of the encryption algorithm over the          exchange of symmetric keys, as in a DES system. However,
 dynamics of data exchange and involves full synchroniza               the huge computational time required by RSA encryption
 tion of encryption key regeneration at System nodes, inde             and decryption, in addition to the time required to generate
 pendent of the node clocks.                                           the keys, is not appealing to the Internet user community.
    2. Background Art                                                  Thus, RSA cryptography is mainly used as “one shot solid
    The fundamental objective of cryptography is to enable        25   protection of the symmetric cryptography key exchange.
 users to communicate securely via an insecure shared data                In the RSA public key system, if a first user (U) requests
 communication channel or system environment, maintain                 a secure communication with a second user (U), the latter
 ing data integrity, privacy, and user authentication. Over the        will generate a pair of encryption keys: public E. and private
 past century, various cryptography systems have been devel            D. An internal Super user spy (S), with a helper (H)
 oped which require a great deal of time to break even with       30
                                                                       intruding on the communication line externally, can easily
 large computational power. However, if an intruder obtains            generate its own pair of keys, a public Es and private Ds, and
 the encryption key, the encryption mechanism, and probably            pass D and E to H. Then S can replace the public key E.
 the entire system security, is compromised and a new key is           with its own public key Es. Thus, all data moving from U.
 required.
    In order to make an encryption system nearly impen            35
                                                                       to U will be encrypted using Es instead of E. Now H can
 etrable to an intruder, two strategies are commonly used: 1)          decrypt the cipher text moving between U and U using the
 a long encryption key, and/or 2) a complex encryption                 private key D's store it, and re-encrypt it using the original
 function. A key of length n bits has a 2" search space.               E, in order for U to receive and decrypt it without any
 Therefore, for large values of n an intruder needs to spend           knowledge of the break that occurred in the middle. Such an
                                                                       attack is typically called the “super-user-in-the-middle’
 more than a lifetime to break the cipher. Also, simpler          40
                                                                       attack.
 encryption functions provide a less secure encryption sys
 tem. For instance, an encryption code that applies the logic             Even though they are secure against outsider attack, both
 XOR function is easy to decipher no matter how long the               the symmetric and public key cryptography systems are still
 key length is. This is because the XOR operation is per               Vulnerable to insider attacks. By obtaining the key at any
 formed on one bit of data and its corresponding bit from the     45   time of a secure session, an intruder can decipher the entire
 encryption key, one bit at a time. The deciphering approach           exchanged data set, past and future. Further, a Super user can
 of Such simple encryption functions by an intruder is based           easily steal a static symmetric key and send it to an outside
 on the divide-and-conquer mechanism. The intruder first               intruder to sniff and decrypt the cipher text, particularly in
 deciphers individual key fragments, which is relatively               the DES and AES systems.
 uncomplicated to accomplish due to the simple linearity of       50      A common way to protect a static encryption key is to
 the XOR function, then reconstructs the entire key once all           save it under a file with restricted access. This restriction is
 of the individual fragments are obtained. It is more difficult        not enough, however, to prevent a person with Super-user
 to apply Such a divide-and-conquer approach to break the              privilege from accessing the static key in the host file. Even
 key of a nonlinear exponential encryption function, Such as           when keys are changed for each communication session, for
 used in the Rivest-Shamir-Adelman (RSA) system.                  55   example in the Diffie-Hufman system, there is a time win
    At present, there are two major cryptography system                dow enough for the Super-user to obtain the semi-static key.
 philosophies: 1) symmetric systems (static or semi-dynamic            In most crypto Systems, once the key is found the previous
 key), and 2) public key systems (static key). In symmetric            and future communicated data are no longer secure.
 systems, e.g., DES, AES, etc., a key is exchanged between                Various other attempts have been made to circumvent
 the users, the sender and receiver, and is used to encrypt and   60   intrusion by outside users through encryption of communi
 decrypt the data. There are three major problems with                 cated data. Examples of such methods include that described
 symmetric systems. First, exchanging the key between users            in U.S. Pat. No. 6,105,133 to Fielder, et al., entitled, “Bilat
 introduces a security loophole. In order to alleviate such a          eral Authentication and Encryption System: U.S. Pat. No.
 problem, the exchanged key is encrypted via a secure public           6,049,612 also to Fielder, et al., entitled, “File Encryption
 key cryptography system. Second, the use of only one static      65   Method and System:” and U.S. Pat. No. 6,070,198 to
 encryption key makes it easier for an intruder to have an             Krause, et al., entitled, “Encryption with a Streams-Based
 ample amount of time to break the key. This issue is                  Protocol Stack.” While the techniques described in these
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 21 of 28 PageID #: 118


                                                     US 7,376,232 B2
                                3                                                                     4
 patents may be useful in preventing unwanted intrusion by             Subsequent block of n data records. The process continues
 outsiders, they are still prone to attack by the Super-user-in        until all data records are encrypted and transmitted from the
 the-middle.                                                           Source user node.
    The present invention alleviates the problems encoun                  The method further comprises the step of receiving
 tered in the prior art, providing continuous encryption key      5    encrypted data at a destination user node and decrypting the
 modification. A new key is generated from a previous key as           received encrypted data with a DSK. Once the encrypted
 well as from a previously encrypted data record. The regen            data is decrypted, new DSKs are regenerated at the desti
 erated key is then used to encrypt the Subsequent data                nation user node using selected decrypted data and a previ
 record. The key lifetime is equal to the time span of record          ous DSK. A central authority node is used to assure that both
 encryption, reducing the possibility that an intruder will       10   the Source and destination nodes begin with the same initial
 break the key or that a super-user will copy the key. The             DSK so that the destination node can properly decrypt the
 present invention also alleviates the “super-user-in-the              received encrypted data.
 middle' attack. An intruder must obtain an entire set of keys,           The present invention is further a system for providing a
 at the right moment, without being noticed, in order to               secure data stream between a source programmable appa
 decrypt the entire ciphered message.                             15   ratus and a destination programmable apparatus. The system
    The present invention also reduces computational over              comprises: a source programmable apparatus; a data stream
 head by breaking the complexity of the encryption function            created by the source programmable apparatus; means for
 and shifting it over the dynamics of data exchange. Speed is          encrypting data of the data stream with a DSK; and means
 also improved through the use of a simple XOR logic                   for regenerating a new DSK using selected previously
 encryption function. A shuffling mechanism based on a                 encrypted data. The system also includes a destination
 dynamic permutation table, which is generated from the                programmable apparatus in electrical communication with
 current session key, is coupled with the XOR logic opera              the source programmable apparatus; means for transmitting
 tion, to strengthen the encryption function. Encryption is            encrypted data to the destination programmable apparatus;
 fully automated and all parties, the source user, destination         means for decrypting the encrypted data received at the
 user, and central authority, are clock-free synchronized, and    25   destination programmable apparatus with a DSK; and means
 securely authenticated, at all times. The dynamic key                 for regenerating a new DSK using selected previously
 encryption system of the present invention is deployable at           decrypted data.
 any level of a system, as there is complete synchronization              A primary object of the present invention is to provide a
 between parties.                                                      dynamic encryption method and system having no static
    The present invention further eliminates the possibility of   30   keys, public or private, that are Susceptible to a security
 an intruder obtaining additional keys, and therefore addi             breach. Another primary object of the invention is to provide
 tional data, in the circumstance where an intruder is able to         improved security to a data stream between a source and
 break one of the keys.                                                destination user, in particular to provide improved security
    A previously encrypted data record is combined with a              against a Super-user having insider privileges. Another pri
 previous key to create a new key for encrypting a Subsequent     35   mary object of the present invention is to provide Such
 data record. Hence, if an intruder were to break one key, the         improved security at a high speed, in a secure system
 intruder could only decrypt its corresponding data record             environment, via mutually authenticated users and CAS. Yet
 and nothing more, past or future ciphered data.                       another primary object of the present invention is to provide
                                                                       a dynamic encryption method and system wherein the
               SUMMARY OF THE INVENTION                           40   breaking of one key by an intruder will aid only in decrypt
          (DISCLOSURE OF THE INVENTION)                                ing its corresponding data record and nothing more, past or
                                                                       future ciphered data.
    The present invention is a method of providing a secure               A primary advantage of the present invention is that it is
 data stream between system nodes. The method includes                 fully automated, with all system nodes Synchronized and
 encrypting data at a node with an encryption key, or dynamic     45   mutually authenticated, to ensure security. Another primary
 session key (DSK), selecting encrypted data, and regener              advantage of the invention is that it is simple and fast, yet
 ating a new DSK with an encryption key and selected                   secure against spying by an internal Super-user or outside
 encrypted data. Selecting encrypted data includes selecting           intruder due to the large number of dynamic keys (n) that
 encrypted data using a byte from a previous encryption key            would need to be broken or compromised—one key per
 as a seed of random generation.                                  50   ciphered data record, (n) parallel sessions of encryption, and
    The new DSK is generated by performing a logic opera               Zero entropy of the ciphered text. Yet another primary
 tion on a previous DSK and selected previously encrypted              advantage of the invention is that it minimizes the exchange
 data record. Preferably, the logic operation is an XOR                of keys between users and/or the CA. Still yet another
 operation. The previously encrypted data record and previ             advantage of the invention is that an initial DAK is securely
 ous DSK are XORed to form an expanded key, ExpK. Bytes           55   exchanged between a user and CA which is continuously
 are randomly selected from the ExpK to generate the new               regenerated during the entire life of the user, allowing the
 DSK, using a byte from a previous DSK as a seed of random             user and CA to synchronize (realign DAKs) and authenticate
 generation.                                                           to one another as needed for a communication session or
    A data record is encrypted with a DSK by performing a              when there is a disaster misalignment between a user and
 logic XOR operation on the data and DSK to form a                60   CA.
 temporary cipher. Portions of the cipher are then permuted               Other objects, advantages and novel features, and further
 to form another cipher, which is then transmitted over a data         scope of applicability of the present invention will be set
 stream to the destination user node.                                  forth in part in the detailed description to follow, taken in
    Blocks of n previously encrypted data records of a time            conjunction with the accompanying drawings, and in part
 increment (T), each record of m bytes, and a corresponding       65   will become apparent to those skilled in the art upon
 number of n DSKs, each of m bytes, are combined to form               examination of the following, or may be learned by practice
 in new DSKs. The n new DSKs are then used to encrypt the              of the invention. The objects and advantages of the invention
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 22 of 28 PageID #: 119


                                                      US 7,376,232 B2
                             5                                                                         6
 may be realized and attained by means of the instrumen                   FIG. 15a is a diagrammatic illustration of the formation of
 talities and combinations particularly pointed out in the              the auxiliary static key using the initial DAK in accordance
 appended claims.                                                       with the present invention; and
                                                                          FIG. 15b is a diagrammatic illustration of the formation of
         BRIEF DESCRIPTION OF THE DRAWINGS                              the auxiliary static key using the DAK and previous DSK in
                                                                        accordance with the present invention.
    The accompanying drawings, which are incorporated into
 and form a part of the specification, illustrate a preferred                     DESCRIPTION OF THE PREFERRED
 embodiment of the present invention and, together with the                       EMBODIMENTS (BEST MODES FOR
 description, serve to explain the principles of the invention.    10             CARRYING OUT THE INVENTION)
 The drawings are not to be construed as limiting the inven
 tion.                                                                     The present invention is a dynamic symmetric key
    FIG. 1a is a diagrammatic overview of a central authority           encryption method and system for network security. The
 (CA) generating daemons to manage users’ dynamic authen                invention is implemented between end-users (U) and central
 tication keys (DAKs) in accordance with the present inven         15   authentication authorities (CAS) for user authentication pur
 tion;                                                                  poses, and between end-users for secure exchange of digital
    FIG. 1b is a diagrammatic overview of secure communi                data. The users and CA reside at their respective nodes, or
 cation between users in accordance with the present inven              programmable apparatuses, such as at one or more comput
 tion;                                                                  ers, and are in electrical communication, Such as via a
    FIG. 2 is a diagrammatic illustration of a user registration        computer network. Communicated data flows over a data
 request to a CA in accordance with the present invention;              stream between the user and CA programmable apparatuses.
                                                                        Computer-readable memory provides storage for the data,
    FIG. 3 is a diagrammatic overview of synchronization and            dynamically changing keys, and other variables, as needed
 authentication between users and a CA, and initial genera              to allow for the regeneration of Subsequent dynamic keys,
 tion of the DSK by the CA in accordance with the present          25   and to carry out other necessary processes within the com
 invention;                                                             puter. Means are provided on the programmable apparatuses
   FIG. 4 is a diagrammatic illustration detailing the method           for performing all of the various methods involved in the
 of FIG. 3;                                                             dynamic encryption method. Such means include primarily
   FIG. 5 is a diagrammatic illustration of synchronization of          computer-readable means, such as Software, and the neces
 DAKs between a CA and a user in accordance with the               30   sary related hardware.
 present invention;                                                        The encryption method of the present invention distrib
    FIG. 6a is a diagrammatic illustration of the method                utes the complexity of the encryption algorithm over the
 whereby a CA authenticates a user in accordance with the               dynamics of the data exchange, involving previously
 present invention;                                                     encrypted data as well as the previous key in the process of
    FIG. 6b is a diagrammatic illustration of the method           35   regenerating a new "dynamic' encryption key. Thus, there is
 whereby a user authenticates a CA in accordance with the               a newly generated key for the encryption of every data
 present invention;                                                     record, yielding Zero entropy between the cipher and the
    FIG. 7a is a diagrammatic illustration of the method                plain data. There are no static keys, public or private, that are
 whereby a CA freezes and resumes regeneration of users                 Susceptible to a security breach. In order to guarantee
 DAKS upon occurrence of a CA shutdown event, in accor             40   security, the encryption method of the present invention is
 dance with the present invention;                                      preferably deployed in a system of registered end-users with
    FIG. 7b is a diagrammatic illustration of the method                a CA, whereby the CA maintains user connections authen
 whereby a user freezes and resumes regeneration of its DAK             tication and secures distribution of symmetric encryption
 upon occurrence of a user shutdown event, in accordance                session keys.
 with the present invention;                                       45      The invention employs two types of dynamic keys,
    FIG. 8 is a diagrammatic illustration of secure commu               namely dynamic authentication keys (DAKs) and dynamic
 nication establishment at the Source user node in accordance           session keys (DSKs). The former is used to mutually authen
 with the present invention;                                            ticate users and CAS; it is continuously regenerated through
                                                                        out the existence of the user and the CA. The latter exists
   FIG. 9 is a diagrammatic illustration of secure commu
 nication establishment at the destination user node in accor      50   when the need arises for a secure data exchange session
 dance with the present invention;                                      between users; its regeneration is maintained only through
   FIG. 10 is a diagrammatic illustration of a user handshak            the life cycle of such a session. The placement of the initial
 ing method with a CA in accordance with the present                    DSK at users' nodes is securely carried out by the CA, and
 invention;                                                             encrypted using the users’ DAKS. The CA maintains an
    FIG. 11 is a diagrammatic illustration of the dynamic          55   array of DAKS, one per user.
 encryption and permutation method of the present invention;              The invention further employs an auxiliary static key K,
    FIG. 12 is a diagrammatic illustration of the dynamic               which is formed based on the DSK and the DAK, given that
 decryption and permutation method of the present invention;            the user has established a session; otherwise, it is formed
                                                                        from the initial DAK only. This static key is continuously
    FIG. 13a is a diagrammatic illustration of the DSK             60   involved in the regeneration of the DAK. The auxiliary static
 regeneration method of the present invention;                          key adds another dimension of security to the process
    FIG. 13b is a diagrammatic illustration of the DSK                  against insider attacks, as it involves more dynamics to the
 regeneration method of FIG. 13a demonstrating the utiliza              regeneration of the DAK by allowing the contribution of the
 tion of previously encrypted data records from different time          DSK to the process, every new communication session
 interval blocks in the regeneration process;                      65   between users. The static nature of K is not to be exploited
    FIG. 14 is a diagrammatic illustration of the DAK regen             by the attacker since its exploitation does not lead to any
 eration method of the present invention;                               important information; its relation to the DSK and the DAK
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 23 of 28 PageID #: 120


                                                      US 7,376,232 B2
                               7                                                                   8
 is not reversible, i.e., K is manufactured from DSK and                number-regeneration-counter (NRC). This method of regen
 DAK, yet neither DSK nor DAK can be obtained from K.                   erating new DAKs is depicted in greater detail in FIGS. 14
   The major role of the CA is to maintain the registered               and 15.
 users DAK generation and the secure delivery of symmetric                Attention is now turned to FIG. 14. The diagram of FIG.
 session keys (DSKs) between the users. The CA also authen              14 illustrates the continuous DAK regeneration method,
 ticates the Source user to the destination user and vice versa,        where DAK represents the j" byte of the dynamic authen
 while authenticating itself to both users. Unless a user is            tication key, Ki represents thei" byte of the auxiliary static
 pre-registered with the CA, it is nearly impossible for an             key, ExpKh) represents the h" byte of an “expanded key”,
 intruder to have the same synchronized dynamic key with                1 sism, 1shs2 m. Each unit R represents the random
 the CA, as a registered user. The only explicit user identity     10   selection of one byte among the ExpK’s 2 m bytes. An
 verification is carried out once, at the time the user first           expanded key, ExpK 186 of twice the size of the DAK 182
 registers with the CA. Any consequent authentication is                is generated as follows. Each of the DAK, K, and ExpKare
 implicitly processed, without the need to exchange any plain           divided into (m/2) regions, indexed from 1 to (m/2). Each
 keys, which would require a secure channel. The authenti               region of DAK, 182 and DSK, 184 is of length 2 bytes, and
 cation method involves the three parties to any connection:       15   each region of ExpK, 186 is 4 bytes. The indices of the four
 Source user, destination user, and CA, authenticating each             consecutive bytes of any region r in the ExpK are indexed
 other via their corresponding synchronized dynamic key.                with the values: 4r-3, 4r-2, 4r-1, and 4r. The indices of the
    Referring to FIG. 1a, a diagrammatic overview of a CA               two consecutive bytes of any region r, in the DAK and K, are
 generating daemons to manage users’ dynamic authentica                 indexed with the values: 2r-1 and 2r. The four bytes of
 tion keys (DAKs) in accordance with the present invention              region r in the ExpK are filled from DAK and K as follows:
                                                                           ExpK4r-3->DAK2r-1
 is shown. Registration of trusted users, users that have for              ExpK4r-2->DAK2r
 example, provided a valid certificate of authentication or                ExpK4r-1->(DAK2r-1) XOR (DAK2r)
 who are referred by a previously-registered third party user,             ExpK4r->(DAK2r-1) XOR (DAK2r) XOR (K2r
 occurs over a secure channel, for example, using RSA              25          1) XOR (K2r)
 encryption, where the CA provides the user with an initial                It will be understood by those of skill in the art that, ExpK
 DAK. Referring to FIG. 1b, a diagrammatic overview of                  can alternatively be comprised of any number of bytes, e.g.,
 user communication encrypted with a dynamic session key                2 m, 3 m, 8 m, etc., and the invention is not limited to any
 (DSK) initially generated and sent by a CA is shown. Upon              particular size for ExpK. If ExpK were of a different, greater
 any user's connection request, a communication child pro          30   number of bytes than 2 m, then the logic operation would be
 cess is forked at the CA, as well as at the user node. Each            altered as needed to fill the bytes of ExpK. It will also be
 child process runs on the behalf of its parent during the              understood that the byte positions chosen to be XORed
 whole communication session in order to avoid disturbance              together to fill the positions of ExpK could similarly be
 of the DAK generation process in the event of synchroni                altered, and still remain within the inventive scope of the
 Zation or authentication failure, for example, due to a false     35   dynamic encryption and authentication method. Similarly,
 connection request, hardware failure, etc.                             alternative logic operations could be substituted for the XOR
    The CA is responsible for secure user authentication and            operation.
 generation of the initial trusted user dynamic authentication             Once ExpK is created, a random selection of m bytes from
 key, DAK. Every user must register with the CA in order to             the 2 m bytes of ExpK is taken 190 based on the first byte
 obtain its initial DAK, which is exchanged via a secure           40   of the DAK (DAK1) as the random function seed 188.
 channel, e.g., using RSA. Upon the initiation of any new               Alternatively, a randomly selected byte of the DAK can be
 user's secure data exchange session, both end-users and the            used as the random function seed. This function generates a
 CA freeze their DAK generation and synchronize by estab                sequence of m random numbers, in the range between 1 and
 lishing the same dynamic change. After the user and the CA             2 m, each of which represents the index of the ExpK byte to
 are synchronized (their DAKs are aligned), they both yield        45   be placed as the next byte of the regenerated DAK 192. The
 the same randomly generated DAK at both nodes. This DAK                operation depicted in FIG. 14 is performed at both the user
 is used in the authentication method as the encryption and             and the CA nodes. In order to maintain synchronization
 decryption key, because it is maintained only by the CA and            control, a number-regeneration-count for the dynamic
 the user.                                                              authentication key (DAK NRC) 194 is maintained and
    Referring to FIG. 2, a diagram further illustrates the user    50   incremented after each DAK regeneration. This method can
 registration method with a CA. The user starts the registra            be performed periodically or aperiodically (with mutual
 tion process by sending a request 10, effectively requesting           consent of CA and the user) according to the implementation
 the generation of an initial value of its DAK, to the CA               of the invention.
 including authenticated documentation of its identity and                 Continuing on to FIGS. 15a and 15b, a diagram illustrates
 purpose of registration, i.e. revealing it is a trusted user.     55   the method of forming the auxiliary static key K. FIG. 15b
 Upon approval of the user's credentials by the CA, the CA              illustrates the formation of K using the CA-user aligned
 starts a daemon related to the requesting user, and randomly           DAK, where DAK represents the j" byte of the dynamic
 selects an initial DAK, sending a copy to the user via a               authentication key, DSK represents the j" byte of the last
 secure channel 12, for example, using the well-known RSA               dynamic session key, Kil represents the j" byte of the
 technique where the CA uses the user's public key to encrypt      60   auxiliary static key K, and ExpKh) represents the h" byte
 the newly generated DAK. Then the CA starts a daemon that              of an “expanded key, 1sjsm, 1shs 2 m. Each unit R
 permanently regenerates the DAK. Upon the reception of the             represents the random selection of one byte among the
 initial DAK, the user starts a daemon in order to perma                ExpK’s 2 m bytes. Each static key K is created using the
 nently regenerate the DAK. From that point forward, the                CA-user aligned DAK, 208 and the last user session DSK,
 user and CA randomly regenerate the next DAK every ot             65   210. First, an expanded key (ExpK), 212, of twice the size
 period, 14, 15, based on the previous generated DAK and the            of K is generated. Each of the DAK and the DSK is divided
 auxiliary static key K. The user and CA also maintain a                into (m/2) regions, indexed from 1 to (m/2). Each region of
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 24 of 28 PageID #: 121


                                                     US 7,376,232 B2
                                                                                                     10
 the DAK and the DSK is of length 2 bytes, and each region             erates a random dynamic session key (DSK) and encrypts it
 of ExpK is 4 bytes. The indexes of the four consecutive               using the aligned DAK of each user, and sends it to both
 bytes of any region r, in the ExpK, are indexed with the              users. After receiving the encrypted DSK, each of the two
 values: 4r-3, 4r-2, 4r-1, and 4r. The indexes of the two              users’ child communication process decrypts it using its
 consecutive bytes of any region r, in the DAK and the DSK,            respective aligned DAK, and starts a secure communication
 are indexed with the values: 2r-1 and 2r. The four bytes of           session with the other child communication process, via the
 region r in the ExpK are filled from DAK and DSK as                   decrypted DSK.
 follows:                                                                 In case of failure, the child processes are terminated
    ExpK4r-3->DAK2r-1                                                  without interruption to the parent processes and/or daemons.
    ExpK4r-2->DAK2r                                               10   This feature provides protection against a “synchronization
    ExpK4r-1->(DAK2r-1) XOR (DAK2r)                                    disturbance' attack. In Such an attack, an intruder imitating
    ExpK4r->(DAK2r-1) XOR (DAK2r) XOR (DSK                             a registered user or a CA might force the three DAK
       2r-1) XOR (DSK2r)                                               number-regeneration-counters (NRCs) to freeze, which will
    Then, a random selection of m bytes from the 2 m bytes             create a chaotic state, but only in the child processes. The
 of ExpK is performed, 216, based on the DAK1 byte as the         15   counters are continuously counting, i.e., DAKS are continu
 random function seed, 214. Alternatively, any randomly                ously regenerated, in the daemons without stopping, except
 selected byte can serve as the random function seed. This             when rebooting. The child processes snapshot, or “freeze”.
 function generates a sequence of m random numbers, in the             the DAK/NRC for use in the synchronization, authentica
 range between 1 and 2 m, each of which represents the index           tion, and secure DSK exchange. Thus, the continuously
 of the byte to be placed as the next byte of K, 218. This             running DAK daemons are unaffected in the parent pro
 operation is performed at both the source and destination             cesses in the event of a failure to establish a connection, or
 user nodes. This method is used to form K when a user                 in the event of a synchronization disturbance.
 communication session is taking place and DSKS are being                 However, in the event of successful synchronization and
 regenerated.                                                          authentication, the child processes at the users' nodes return
    FIG. 15a illustrates the formation of K, 206 using the two    25   the aligned DAK and the newly generated DSK to their
 copies of the initial CA-user aligned DAK, 196, 198. This             respective parent daemons in order to initialize a new state
 method is used to form K when a communication session is              for DAK regeneration, forcing the daemon to discard the
 not taking place, i.e., the user DSK does not exist. Thus, the        current value of DAK and DSK (if exists), and consider the
 mechanism of FIG. 15a follows the same pattern as FIG.                newly returned versions in the DAK regeneration process.
 15b, except replacing the non-existing DSK by another copy       30   Also, the CA COM return the two aligned DAKs and the
 of the initial DAK.                                                   newly generated DSK to their respective DAK daemons at
   Returning to FIG. 3, a diagrammatic overview of syn                 the CA in order to initialize a new state for DAK regenera
 chronization and authentication between users and a CA,               tion, forcing both local users’ daemons to discard their
 and initial generation of the DSK by the CA is shown. DAK             current DAK and DSK (if exists) values, and consider the
 regeneration starts at both the user and the CA nodes, upon      35   newly returned versions in the DAK regeneration process.
 user registration, where each generates the same sequence of          Then, the CA COM terminates successfully, whereas the
 random DAKs, with the initial DAK as a seed, even after the           U COM and U COM start a secure communication.
 user-CA connection is terminated. Thus, key exchange                     Referring to FIG. 4, a diagrammatic overview of synchro
 between users, as well as between users and the CA, is                nization, authentication, and generation of DSK by a CA in
 minimized to maintain a high level of security. Users and the    40   response to a request from a source user (U) to communi
 CA instead remain synchronized at all times with respect to           cate with a destination user (U) is provided. (See also FIG.
 DAK regeneration. When the user-CA connection is termi                3.) Source user U requests a DSK generation from CA to
 nated after initial request for user registration with the CA,        communicate with destination user U, and sends its frozen
 synchronized DAK regeneration continues off-line. Perma               DAK NRC along with the request, 16. The CA forks a
 nent regeneration of the DAK is maintained via a daemon          45   CA COM, which snapshots the two users DAKs, namely
 running at each registered user, and a corresponding daemon           CA DAKU, and CA DAKU, and requests U to send
 running at the CA.                                                    its DAK NRC, 18. This request notifies U that U is trying
   With continuing reference to the center portion of the              to establish a secure communication with it. Once the CA
 diagram of FIG. 3, in order to establish a connection                 has received the U DAK NRC, 20, the synchronization
 between a source user U and a destination user U, US             50   process is initiated, 22.
 DAK regeneration daemon forks a child communication                      Synchronization ensures that the CA has DAK values
 process U. COM, which freezes its version of the DAK and              identical to the users DAK values, despite message propa
 its NRC, and sends a connection request to the CA including           gation delay. The CA ensures that its locally snapshot DAK
 synchronization information. Upon the reception of Such               for U and the corresponding frozen DAK at U.’s node are
 request, the CA's communication server forks a communi           55   aligned, and also ensures that its locally Snapshot DAK for
 cation child process CA COM, which will notify U. of the              U and the corresponding frozen DAK at US node, are
 connection with U. Upon the acceptance by U to the                    aligned. To compensate for propagation delay and align the
 connection, Us DAK regeneration daemon forks a child                  corresponding CA’s DAK with each of the parties DAKs,
 communication process U, COM, which freezes its version               the difference (x) in the number of key regeneration counts
 of the DAK and its NRC, and sends synchronization infor          60   (NRCs), between CA and each user, will be considered by
 mation back to the CA COM. Then, the CA COM snap                      the lagging party, which will regenerate its DAK an extra X
 shots both users DAKS/NRCs from their corresponding                   times (See FIG. 5.)
 CA’s DAK daemons, and starts the synchronization and                     If alignment is not achieved with both users, 26, CA
 authentication processes with both users’ communication               ignores the synchronization effects from the non-synchro
 child processes.                                                 65   nized user(s), sends an abort message to both users before
    Upon Successful mutual synchronization and authentica              killing its communication child process, and cancels the
 tion involving the three session parties, the CA COM gen              communication due to lack of synchronization.
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 25 of 28 PageID #: 122


                                                    US 7,376,232 B2
                           11                                                                       12
   In the event of successful synchronization with both               equal, the user is successfully authenticated by the CA, i.e.,
 users, 24, the CA launches an authentication method, 28, to          has been registered with the CA, 58. CA performs the same
 certify their identity. (FIGS. 6a and 6b.) If successful             mutual authentication method with the second user before
 authentication of both users is not achieved, 32, CA ignores         user-to-user communication takes place. When all parties
 any synchronization effects of the non-authenticated user(s),        have been mutually authenticated, CA proceeds to DSK
 sends an abort message to both users before killing its              generation, 62, the last step of FIG. 4.
 communication child process, and cancels the communica                  AS Systems are prone to unpredicted shutdown events,
 tion due to lack of authentication. If both users are fully          Such as power loss, the dynamic encryption method and
 authenticated and synchronized with CA, 30, the CA ran               system automatically freezes and resumes key regeneration
 domly generates an initial DSK and sends it to both users,      10   upon occurrence of such events. Referring to FIG. 7a, a
 encrypted with each user's corresponding aligned DAK, to             diagram illustrating freezing and resuming regeneration of
 begin data exchange, 34. This encryption process, 34, is             DAKs when a CA experiences a shutdown event, is shown.
 identical to the process described in FIG. 11, except that           FIG.7b shows freezing and resuming regeneration of DAKs
 DSK is replaced by DAK, and D, is replaced by the initial            when a user experiences a shutdown event. Referring to
 DSK. After the entire process is completed, successful or       15   FIG. 7a, a CA is shown to experience a shutdown event, 72.
 unsuccessful, the CACOM terminates and returns its status            The CA immediately sends a “freeze-DAK-regenerating
 to the parent process.                                               message to all previously registered users, 74, as part of its
    Referring to FIG. 5, a diagram illustrates synchronization        shutdown handler routine. Meanwhile, the CA saves all
 of DAKs between a CA and a user, based on the number                 users DAKs into a temporary file, 76. After shutting down,
 regeneration-count for the DAK at each node. Initially, the          78, for a time period t, the CA reboots and reloads all the
 number-regeneration-count of the DAK for user (U) at the             previously saved DAKs. The CA then requests the
 CA, (CA DAK NRCU), is compared to the number                         DAK NRC from all users to ensure validity of the current
 regeneration-count of the DAK at the user's node                     DAKs, 80. Then, the CA starts the synchronization process,
 (U DAK NRC), 36. If the two NRCs are equal, then the CA              82 as described with respect to FIG. 5. The CAthen initiates
 and user are synchronized. If the comparison of the NRCs is     25   the mutual authentication process with all Successfully syn
 outside of a predetermined acceptable range, a “failure-to           chronized users, 84. (FIGS. 6a and 6b.) Finally, the CA
 synchronize” message is reported, 40. This occurs when               sends a “resume-DAK-regenerating message to its regis
 ICA DAK NRC U-U DAK NRC, 38, is larger than a                        tered and Successfully synchronized and authenticated users,
 predetermined value, and the communication is terminated.            in order to resume realigned regeneration of the DAKs, 85.
    If the comparison of the NRCs is within the predeter         30   A similar method is performed by the user in the event of a
 mined acceptable range, then the lagging party performs a            user's system shutdown, as depicted in FIG. 7b.
 number of DAK regenerations equal to the calculated dif                 After a user is registered with a CA, the user may request
 ference in order to synchronize (i.e., align the DAKs) with          a secure communication with another user. Referring to FIG.
 the other party. For example, if the CANRC lags behind that          8, a diagram illustrates secure communication establishment
 of the user, 42, then the CA performs (U DAK NRC                35   at the source user (U) side. The source user first determines
 CA DAK NRCUI) regenerations of its DAK in order to                   whether it is registered to the CA, 86. If not, the user
 align with that of U, 44. If the user NRC lags behind that of        performs the registration procedure and receives its initial
 the CA, the CA sends a “synchronize message, including               DAK via a common secure channel, 88. (See also FIG. 2.)
 the calculated NRC difference, 46, so that the user can              Then, the source user's DAK daemon forks a child com
 perform the appropriate number of regenerations to synchro      40   munication process U. COM, 90, which freezes its DAK
 nize with the CA. Once the user performs the regenerations,          generation and runs on behalf of the user until the end of the
 it signifies that it has done so to the CA, 48.                      users’ session communication. U COM requests a secure
    Once the parties are synchronized, mutual authentication          connection establishment with the destination user (U)
 of DAKs is performed to ensure the parties indeed share the          from the CA, and sends its frozen DAK NRC for synchro
 same DAK. FIGS. 6a and 6b illustrate the mutual authen          45   nization purposes. In the event of Successful handshaking
 tication method. FIG. 6a illustrates authentication of a user        with the CA, 92 (FIG. 10), the source user receives an initial
 by a CA, and FIG. 6b illustrates authentication of a CA by           dynamic session key DSK, from the CA, 94.
 a user. The process begins by CA generating a random                    The U-U, data exchange session uses the shared sym
 number, or nonce, N. CA sends N and E(N) to the user,                metric DSK sent by the CA to both users. However, to
 where E(N) is the encrypted version of N using the              50   increase the level of dynamic encryption to n crypto parallel
 CA DAKU, the shared and aligned DAK, as well as an                   streams, a set of n updated DSKs is derived randomly from
 “authenticate” message, 50. The user decrypts E(N) using its         the initial DSK, used as a seed, sent by CA. The source user
 frozen DAK, which should be identical to CA DAKU,                    message is stepped through n records, or a “block', at a time,
 that of the CA, 64 and verifies that D(E(N))=N, 66. The user         and the first n DSKs generated are used to encrypt the first
 thus authenticates the CA, 68. If D(E(N)) does not equal N.     55   block of n records. After that, in DSKs are regenerated for
 then the user failed to authenticate the CA and the connec           each consecutive block as a function of previously generated
 tion is aborted, 70.                                                 DSKs and previously encrypted data records. (See FIGS.
   When the user has successfully authenticated the CA, 68.           13a and 13b.)
 the user encrypts N with its DAK, (E(N)), and sends E(N)                This process is depicted in FIG. 8 after the source user has
 back to the CA, as part of the authentication acknowledg        60   had successful handshaking, 94. The Source user first gen
 ment to complete the authentication process, 68. Upon                erates randomly n different DSKs (DSK, where 1s is n), of
 receiving the authentication acknowledgment back from the            the same size as the initial DSK, 96. Then, n data records of
 user, 52, CA decrypts the received ciphered number, again            the same size as the size of DSK (Record, where 1s is n)
 using the aligned CA DAK U), 54 and compares the                     are extracted from the input data, 98, and encrypted 100.
 decrypted value with the value of N, 56. If they are not        65   Next, for every Record, a new DSK, is regenerated, 102.
 equal, the CA reports a failure to authenticate the user, 60.        which is depicted in greater detail in FIGS. 13a and 13b
 and aborts the establishment of a connection. If they are            below on a byte-by-byte basis. Finally, the n ciphered
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 26 of 28 PageID #: 123


                                                     US 7,376,232 B2
                             13                                                                     14
 records are transmitted to U 104. The encryption method               the correct order, a permutation table PT, is generated for
 described at 100 of FIG. 8 is illustrated in greater detail in        each cipher record C, 160. The permutation table is gener
 FIG 11.                                                               ated, as at the Source side, as a copy of the corresponding
   Turning to FIG. 11, a diagram illustrates the encryption            DSK. Permutation is performed on the received cipher
 method described at 100 of FIG. 8. In FIG. 11: Di is the         5    record bytes using each of the table entry's index and its
 j" byte of the i' data record, DSK, is the j" byte of the             associated entry value, as indices of the two bytes in the
 corresponding i' DSK, C. "Pi is the j' byte of the i'                 cipher record to be swapped, but in bottom-up order, 162:
 “temporary cipher record,” C, the j" byte of the produced             permute C, with CPT.I., for j from m down to 1. The
 i' cipher record, and PTi is the j' byte of the i' permu              result is a temporary cipher record C.", 164. The decryp
 tation table, 1 sism and 1 sism, for n records, each of          10   tion method continues by performing the XOR operation on
 which is of m bytes.                                                  C.", 164 and the corresponding DSK,j), for 1 sism,
    The data record D, and the DSK, are used to produce                166. This results in the original data record D, for 1s is n,
 C.", which is permuted based on PT, to produce cipher                 168. The process continues as shown in FIG. 9, at 122.
 record C, 1s is n, producing in cipher records. The encryp              As discussed in FIGS. 8 and 9, upon request for a secure
 tion method uses a simple XOR logic operation as an              15
                                                                       communication, both the Source user and destination user
 encryption function between a DSK, and its corresponding              must accomplish a successful handshaking process with the
 data record D. The data byte D., 146, is XORed with the               CA. FIG. 10 illustrates a user handshaking method with the
 corresponding key byte DSK, 148, resulting in a tempo                 CA. Upon receiving a message from the CA, 130, the user
 rary cipher byte C"Pi), 150. To shuffle the C," bytes                 responds accordingly, 132. If an “abort’ message is
 around, a permutation table PT, 152 is generated as a copy            received, then the user terminates the communication child
 of the corresponding DSK. The PT, bytes are scanned from              process in charge of the connection, 144. If authentication is
 index 1 to index m, using each entry's index and its                  requested, 138, the user mutually authenticates with the CA
 associated entry value, as indices of two bytes in the                as described in FIG. 6(b). If a “synchronize” message is
 temporary cipher record to be swapped. The permutation is             received including a number (X), the user performs X regen
 performed as follows: permute C,"         with C,"|PT,j),        25
                                                                       erations of its DAK, in order to be synchronized with the
 for 1 sism, which results in the final cipher record C, 156.          CA, i.e., aligning to the same DAK 134, as described in FIG.
 After n data records are encrypted with n DSKs as afore               5. An acknowledgment message is then sent back to the CA,
 mentioned, the final cipher block, made up of n cipher                136.
 records (C, where 1 sisn), is available for transmission,                After either synchronization or authentication, the user
 and a set of n new DSKs is regenerated for encryption of the     30
                                                                       waits for a "session key message including an encrypted
 next data block, as discussed below with reference to FIGS.
 13a and 13b.                                                          DSK, (E(DSK)). The encrypted DSK is decrypted, 140.
    Returning to FIG. 8, the final cipher block is transmitted         Then, the communication child process returns the aligned
 to U 104 after having generated the n updated DSKs, 102.              DAK and the new DSK to its parent daemon in order to
 for encrypting the next data block of n records. The method      35   initialize a new state for the DAK regeneration state, 141,
                                                                       and the communication between the Source and destination
 of data encryption and transmission is repeated, 106, until           is securely established, 142. The process continues at 96 of
 the entire data Volume has been encrypted and transmitted.            FIGS. 8 and 116 of FIG. 9.
    The decryption method is depicted in FIG. 9 at the
 destination side, U. Initially, U receives a communication              Attention is now turned to FIGS. 13a and 13b, where
 request from the CA, 108. Then its DAK daemon forks a            40   regeneration of n DSKs is shown. FIG. 13a is a diagram
 child communication process U, COM in order to freeze                 illustrating the dynamic session key (DSK) regeneration
 the generation of its version of DAK and sends the                    method of FIG. 8, 102, and FIG. 9, 124. FIG. 13b is a
 DAK NRC to the CA for synchronization purposes, 110.                  diagram illustrating in “tracks' or streams of parallel DSK
 U COM will run on behalf of the user until the end of the             regeneration for a plurality of data record blocks. Each block
 users’ session communication. In the event of Successful         45   of data records includes those data records encrypted within
 handshaking with the CA, 112 (FIG. 10), the destination user          a predefined time increment (T). FIG. 13b illustrates blocks
 receives an initial dynamic session key DSK, from the CA,             of data records from the range of time increments of T=1
 114.                                                                  through T=t--1. A “track” is defined as those data records in
   After successful handshaking, U uses the initial DSK to             alignment within their respective data blocks, hence a track
 randomly generate in DSKs (DSK, 1s is n) of the same size        50   consists of a vertical column of data records as depicted in
 as the initial DSK (used as a seed), 116. Beginning with the          FIG. 13b.
 same initial DSK at both U and U sites, U randomly                      In FIG. 13a DSK,j represents the j' byte of the lasti'
 derives the same set of n regenerated DSKs as the source              dynamic session key at time t, D' "j represents the j'
 user U, and parallels the encryption method described at the          byte of the lasti" data record at time “t old”, and ExpK,h)
 Source user side in reverse, to decrypt the transmitted data.    55   represents the h" byte of the i' "expanded key” at time t,
 U receives a block of n cipher records (Cipher, 1s is n)              1sisn and 1sm, 1shs2 m. A data record D'', is
 118. All cipher records are decrypted using each records              selected randomly from the previously encrypted data
 corresponding DSK, 120. Concatenation of the decrypted                records {D,', D., . . D.''} in the i' track. This is
 records provides the original message data to the destination         accomplished by randomly selecting the index told from
 user, 122. U, then regenerates new DSKs from the recovered       60   the range of 1, t-1 using a predetermined byte of the
 block of data records and the current DSKs to be used for             current key DSK, as the seed of random generation, 176.
 decryption of the next block of cipher records, 124, as               For example, the first byte of the current key, DSK,1), may
 illustrated in FIGS. 13a and 13b. The process is repeated,            be used as the seed of random generation. However, when
 126, until all the transmitted cipher data has been decrypted.        generating DSK, the only available data record is D".
    Referring to FIG. 12, a diagram illustrates the decryption    65   therefore, told=1. Once the index told is selected from the
 method at 120 of FIG. 9 in greater detail. To shuffle the m           range 1, t-1, the corresponding previously encrypted data
 bytes of each of the received in cipher records, 158, back to         record D'', 172 is XORed with the DSK as shown.
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 27 of 28 PageID #: 124


                                                      US 7,376,232 B2
                               15                                                                      16
   Next, an expanded key (ExpK.), 174, of twice the size of              regions of the keys used to regenerate new DSKs and DAKs,
 DSK, is generated. Each of DSK, D'-' and ExpK, is                       need not be 2 or 4 bytes, but could be of any size within the
 divided into (m/2) regions, indexed from 1 to (m/2). Each               size of the respective keys. Similarly, alternative logic
 region of DSK, and D'", is of length 2 bytes, and each                  operations could be substituted for the XOR operation.
 region of Expk', is 4 bytes. The indexes of the four con                  Although the invention has been described in detail with
 secutive bytes of any region r, in the ExpK, are indexed                reference to this preferred embodiment, other embodiments
 with the values: 4r-3, 4r-2, 4r-1, and 4r. The indexes of the           can achieve the same results. Variations and modifications of
 two consecutive bytes of any region r, in the DSK, and                  the present invention will be obvious to those skilled in the
 D'', are indexed with the values: 2r-1 and 2r. Filling the              art and it is intended to cover in the appended claims all Such
 four bytes of region r in the ExpK, from DSK, and D'-',            10   modifications and equivalents. The entire disclosures of all
 is defined as follows:                                                  references, applications, patents, and publications cited
                                                                         above are hereby incorporated by reference.
   ExpK,4r-1->(DSK,2r-1) XOR (DSK,2r)                                      What is claimed is:
   ExpK,4r->(DSK,2r-1) XOR (DSK,2r) XOR                             15
                                                                           1. A method of providing a secure data stream between
      (D-2r) XOR (D-2r-1) XOR (D-2r)                                     system nodes, the method comprising:
   Then, a random selection of m bytes from the 2 m bytes                  providing a data record block including a plurality of data
 of ExpK, is performed, 178, using the first byte DSK, 1 as                   records encrypted within a predetermined time interval;
 the random function seed, 176. Alternatively, any byte                    providing a previous encryption key:
 DSK,j), can serve as the random function seed. This
 function generates a sequence of m random numbers, in the                 selecting an old data record from the plurality of data
 range between 1 and 2 m, each of which represents the index                  records; and
 of the byte to be placed as the next byte of the newly                    regenerating a new encryption key at a user node as a
 generated DSK'', 180. This operation is performed at both                   function of the previous encryption key and the old data
 the source and destination user nodes. The method can be           25        record.
 performed periodically or aperiodically (with mutual con                   2. The method of claim 1 wherein the step of selecting the
 sent of source and destination), depending on the implemen              old data record comprises selecting the old data record using
 tation of the invention.                                                a byte from the previous encryption key as a seed of random
   Referring to FIG. 13b, the initial DSK is first received              generation.
 from the CA in order to start a secure source-destination          30      3. The method of claim 1 wherein the step of regenerating
 communication with n tracks of parallel encryption, each                the new encryption key comprises regenerating a new
 track having its own stream of DSK keys. The initial DSK                encryption key by performing a logic operation on the
 received from the CA is used to randomly generate the initial           previous encryption key and the old data record.
 in DSKs, one for each of the n tracks of data records, (D,',               4. The method of claim 3 wherein the step of regenerating
 D', . . . , D'), where D, represents the data record of the        35   the new encryption key by performing a logic operation
 i" track at time t, and DSK, represents the DSK of the i”               comprises regenerating the new encryption key by perform
 track at time t. (See also FIG. 8,96 and FIG. 9, 116.) At time          ing an XOR logic operation on the previous encryption key
 t+1, the DSK,' is regenerated based on DSK, and a                       and the old data record.
 randomly selected data record from the previously encrypted               5. The method of claim 3 wherein the step of regenerating
 data record set {D, D, . . . , D''} in the i' track. As            40   the new encryption key by performing a logic operation
 stated, the data record is randomly selected by randomly                comprises performing the logic operation on the previous
 selecting the index told from the range of 1, t-1 using a               encryption key and the old data record to form an expanded
 predetermined byte of the current key DSK, as the seed                  key.
 of random generation. In FIG.13b, “R” represents a random                  6. The method of claim 5 further comprising the step of
 selection operation while “RF represents the regeneration          45
                                                                         selecting bytes from the expanded key to generate the new
 function of FIG. 13a.                                                   encryption key.
   A randomly selected encrypted data record from the data                 7. The method of claim 6 wherein the step of selecting
 record set {D,', D.,..., D.''} is used in the regeneration              bytes from the expanded key to generate the new encryption
 of DSK,' to render the latter obsolete in the event that a              key comprises randomly selecting bytes from the expanded
 DSK is compromised by unauthorized intrusion. In the               50
                                                                         key to generate the new encryption key.
 unlikely event that DSK,'', in the i' track, is obtained by an            8. The method of claim 7 wherein the step of randomly
 intruder, then the intruder can only obtain the data record             selecting bytes from the expanded key to generate the new
 D' because the intruder has the cipher C.'"'. However, the              encryption key comprises randomly selecting bytes from the
 intruder cannot obtain more than that. The intruder must
 obtain the entire set of previously encrypted data records         55
                                                                         expanded key using a byte from the previous encryption key
 {D,'. D. . . . .D. in order to generate DSK,'", or any                  as a seed of random generation.
 successor DSK. Hence, breaking one DSK will aid only in                   9. The method of claim 1 further comprising the step of
 decrypting its corresponding data record and nothing more,              encrypting a new data record with the new encryption key
 past or future ciphered data.                                           forming a new encrypted data record.
    It will be understood by those of skill in the art that ExpK    60      10. The method of claim 9 wherein the step of encrypting
 can alternatively be comprised of any number of bytes, and              the new data record with the new encryption key comprises
 the invention is not limited to any particular size for ExpK.           performing a logic operation on the new data record and the
 It will also be understood that the byte positions chosen to            new encryption key.
 beXORed together to fill the positions of the ExpK of FIGS.                11. The method of claim 10 wherein the step of perform
 13 and 14 could similarly be altered, and still remain within      65   ing a logic operation on the new data record and the new
 the inventive scope of the dynamic encryption and authen                encryption key comprises performing an XOR operation on
 tication method. It will also be understood that the size of the        the new data record and the new encryption key.
Case 1:20-cv-01441-UNA Document 1-5 Filed 10/26/20 Page 28 of 28 PageID #: 125


                                                   US 7,376,232 B2
                             17                                                                18
    12. The method of claim 10 wherein the step of perform           a source programmable apparatus;
 ing a logic operation on the new data record and the new            a data stream created by said source programmable appa
 encryption key comprises forming a cipher.                            ratus;
    13. The method of claim 12 further comprising the step of        means for encrypting a data record of said data stream
 permuting portions of the cipher to form another cipher.              with a previous encryption key forming an encrypted
    14. The method of claim 9 further comprising the step of           data record; and
 transmitting the new encrypted data record over a data              means for regenerating a new encryption key using
 Stream.                                                               Selected as a function of the previous encryption key
    15. The method of claim 14 further comprising the step of          and an old data record.
 receiving the new encrypted data record at a destination       10
                                                                     20. The system of claim 19 further comprising:
 node.
    16. The method of claim 15 further comprising the step of        a destination programmable apparatus in communication
 decrypting the new encrypted data record at the destination            with said source programmable apparatus;
 node.                                                               means for transmitting the encrypted data record to said
    17. The method of claim 16 wherein the step of decrypting 15        destination programmable apparatus;
 the new encrypted data record comprises decrypting the new          means for decrypting said the encrypted data record
 encrypted data record with a previous decryption key form              received at said destination programmable apparatus
 ing a new decrypted data record.                                       with a previous decryption key forming a decrypted
    18. The method of claim 17 further comprising the step of          data record; and
 regenerating a new decryption key as a function of the new 20       means for regenerating a new decryption key as a function
 decrypted data record and the previous decryption key.                of the previous decryption key and the decrypted data
    19. A system for providing a secure data stream between            record.
 a source programmable apparatus and a destination pro
 grammable apparatus, the system comprising:
